Exhibit 10.8
SIXTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS SIXTEENTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of
April 18, 2008 (this “Amendment”), is entered into among TRM Inventory Funding
Trust (“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”)
and as Servicer (in such capacity, “Servicer”), Autobahn Funding Company LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A. Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended, the “Agreement”);
     B. TRM Corporation (“TRM”) has refinanced certain subordinated indebtedness
pursuant to the Securities Purchase Agreement, dated April 18, 2008, by and
among, TRM, Lampe Conway & Co., LLC, as a purchaser, the administrative agent
and the collateral agent (“Lampe”), and the other purchasers party thereto
(together with Lampe, the “Purchasers”), in connection with which TRM will issue
warrants to the Purchasers and appoint certain representatives of the Purchasers
to the board of directors of TRM (collectively, the “Transaction”); and
     C. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.
          2. Amendments to Agreement. Effective as of the Effective Date (as
defined in Section 4 below), the Agreement shall be amended as follows:
     2.1 The last sentence of Section 1.06 of the Agreement is hereby amended
and restated in its entirety as follows:
“The Collateral Agent, Administrative Agent and Lender acknowledge that (i)
notwithstanding any deposit of ATM Fees into the ATM Fee Settlement Account
(which is held in the name of the Collateral Agent), TRM ATM shall retain
ownership of such ATM Fees until such ATM Fees are applied in accordance with
this Agreement, and (ii) TRM ATM has informed them that it has granted a
subordinated Lien in its right, title and interest in the ATM Fees to Lampe
Conway & Co., LLC, as agent, as permitted by Section 7.04(d), including all
rights of TRM ATM under this Agreement with respect to such ATM Fees.”
          3. Approval of Change in Control. To the extent that the Transaction
constitutes a Change in Control and provided that (i) Lampe acquires beneficial
ownership of less than 50% of the outstanding voting stock of TRM and (ii) no
more than three representatives of Lampe concurrently serve on the board of
directors of TRM (it being acknowledged that a representative of Lampe was
previously

 



--------------------------------------------------------------------------------



 



appointed to the board of directors of TRM), each of the Administrative Agent,
the Liquidity Agent and the Lender hereby approves such Change in Control and
this Amendment shall be deemed to constitute written approval by the
Administrative Agent, the Liquidity Agent and the Lender of such Change in
Control for purposes of Section 9.01(i) of the Agreement.
          4. Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) when the Administrative Agent shall have
received counterparts of this Amendment, duly executed by all parties hereto.
          5. Representations and Warranties. Each of Borrower, TRM ATM and
Servicer represents and warrants to the other parties hereto that (a) each of
the representations and warranties of such Person set forth in the Agreement is
true and correct as of the date of the execution and delivery of this Amendment
by such Person, with the same effect as if made on such date, (b) the execution
and delivery by such Person of this Amendment and the performance by such Person
of its obligations under the Agreement, as amended hereby (as so amended, the
“Amended Agreement”), (i) are within the powers of such Person, (ii) have been
duly authorized by all necessary action on the part of such Person, (iii) have
received all necessary governmental approval and (iv) do not and will not
contravene or conflict with (A) any provision of law or the certificate of
incorporation or by-laws or other organizational documents of such Person or
(B) any agreement, judgment, injunction, order, decree or other instrument
binding on such Person and (c) the Amended Agreement is the legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms.
          6. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof,” “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          8. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          9. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  TRM INVENTORY FUNDING TRUST    
 
           
 
  By:   Wilmington Trust Company, not in its
individual capacity, but solely as Owner
Trustee    
 
           
 
  By:   /s/ Michael G. Oller, Jr.
 
Name:   Michael G. Oller, Jr.     
 
      Title:    Assistant Vice President    

                  TRM ATM CORPORATION    
 
           
 
  By:   /s/ Michael J. Dolan
 
Name:   Michael J. Dolan    
 
      Title:    Chief Financial Officer    

                  AUTOBAHN FUNDING COMPANY LLC    
 
           
 
  By:   DZ Bank AG, Deutsche Zentral-
Genossenschaftsbank Frankfurt am Main,
as its attorney-in-fact    
 
           
 
  By:   /s/ Christian Haesslein
 
Name:    Christian Haesslein    
 
      Title:    Assistant Vice President    
 
           
 
  By:   /s/ Daniel Marino
 
Name:    Daniel Marino    
 
      Title:    First Vice President    

                  DZ BANK AG, DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK
FRANKFURT AM MAIN,
as Administrative Agent and Liquidity Agent    
 
           
 
  By:   /s/ Christian Haesslein
 
Name:    Christian Haesslein    
 
      Title:    Assistant Vice President    
 
           
 
  By:   /s/ Daniel Marino
 
Name:   Daniel Marino    
 
      Title:    First Vice President    

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   /s/ Toby Robillard
 
Toby Robillard    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



April 18, 2008
Wilmington Trust Company,
   not in its individual capacity
   but solely as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration
Re: Sixteenth Amendment to Loan and Servicing Agreement
     We refer (i) to the Deposit Trust Agreement, dated as of March 14, 2000
(the “Trust Agreement”), among TRM ATM Corporation, as Administrator, GSS
Holdings, Inc., as Depositor, and Wilmington Trust Company, not in its
individual capacity but solely as owner trustee (the “Owner Trustee”) and
(ii) the Administration Agreement, dated as of March 17, 2000 (the
“Administration Agreement”) between TRM Inventory Funding Trust and TRM ATM
Corporation, as Administrator (the “Administrator”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in or by
reference in the Trust Agreement.
     The undersigned, being the Administrator of the Trust pursuant to the
Administration Agreement, hereby requests and directs you, as Owner Trustee, to
execute and deliver the Sixteenth Amendment to the Loan and Servicing Agreement
in such form as may be tendered to the Owner Trustee by Mayer Brown LLP. By
acknowledging below, the Certificateholders acknowledge, agree and consent to
your execution of such documents, and join in giving the instruction and
direction set forth in the preceding sentence.
     In order to induce you to take the foregoing action, we hereby agree to
indemnify Wilmington Trust Company, its directors, officers, employees, and
agents (individually, an “Indemnitee”) for, and agree to hold each Indemnitee
harmless against, any liability, loss or expense (including, without limitation
legal and other professional fees and expenses) incurred by an Indemnitee in
connection with or arising out of the taking by Wilmington Trust Company, as
Owner Trustee, of the foregoing requested action, all in accordance with
Section 6.9 of the Trust Agreement.

 



--------------------------------------------------------------------------------



 



     This letter of instruction may be executed in any number of counterparts,
each of which when executed and delivered shall be an original, but all of which
together shall constitute but one and the same instrument.

            Very truly yours,

TRM ATM CORPORATION,
as Administrator
      By:   /s/ Michael J. Dolan         Name:   Michael J. Dolan       
Title:   Chief Financial Officer     

Acknowledged, Agreed and Consent to:
AUTOBAHN FUNDING COMPANY LLC
By: DZ Bank AG, Deutsche Zentral-
Genossenschaftsbank Frankfurt am Main,
as its attorney-in-fact

         
By:
  /s/ Christian Haesslein
 
Name: Christian Haesslein    
 
  Title: Assistant Vice President    
 
        GSS HOLDINGS, INC.    
 
       
By:
  /s/ Bernard J. Angelo
 
Name: Bernard J. Angelo    
 
  Title: Vice President    

 